
	
		110th CONGRESS
		1st Session
		S. 1585
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the Department of Veterans
		  Affairs Outpatient Clinic in Tulsa, Oklahoma, as the Ernest Childers
		  Department of Veterans Affairs Outpatient Clinic.
	
	
		1.Designation of Ernest Childers Department
			 of Veterans Affairs Outpatient Clinic
			(a)DesignationThe Department of Veterans Affairs
			 Outpatient Clinic in Tulsa, Oklahoma, shall be known and designated as the
			 Ernest Childers Department of Veterans Affairs Outpatient
			 Clinic.
			(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the outpatient clinic
			 referred to in subsection (a) shall be considered to be a reference to the
			 Ernest Childers Department of Veterans Affairs Outpatient
			 Clinic.
			
	
		
			Passed the Senate
			 December 13, 2007.
			
			Secretary
		
	
	
	
